UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURILIO PRIETO-RUBI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:06-cr-00017-NKM-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurilio Prieto-Rubi, Appellant Pro Se.   Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurilio   Prieto-Rubi       appeals   the   district   court’s

order denying his petition for writ of error coram nobis because

he remains in federal custody.     On appeal, we confine our review

to the issues raised in the Appellant’s brief.          See 4th Cir. R.

34(b).   Because Prieto-Rubi’s informal brief does not challenge

the basis for the district court’s disposition, he has forfeited

appellate review of the court’s order.           Accordingly, we affirm

the district court’s judgment.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                   2